DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed 05/11/2022 regarding the U.S.C. 101 and U.S.C. 103 rejection has been fully considered but they are not persuasive. 
In regards to the U.S.C. 101 rejection of claims 1-18, the Examiner notes that adding the limitation of a notifier and a learning period of two or more days does not overcome the mental process rejection. The constant monitoring mentioned in the Applicant’s arguments is not incorporated into the claims. As the claims are currently written, one could still collect data from a subject, generate model information of that data over a period of time, compare that model information to current data, and notify someone if there is a disturbance. 
In regards to the U.S.C. 103 rejection, the Applicant argues that the art of Utter does not disclose comparing the current user sleep data to individualized model information specific to the user. The Examiner respectfully disagrees. Par. 0093 of Utter discloses a profile generator, 1510, that gathers sleep information from a user over the period of different times/sleeps and creates sleep profiles 1509 that are specific to the user. Par 0093 then goes on to disclose that current/ongoing sleep of the user can be compared to a target score in order to determine if there is a disturbance/discrepancy (see also par 0097), wherein this target score is generated from the sleep profiled created. Therefore, the ongoing sleep measurements are indeed being compared to individualized model/target score information.

Applicant’s arguments, filed 01/25/2022, with respect to the rejection(s) of claim(s) 1-18 under U.S.C. 112a and 112b have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	With respect to claims 17 and 18, the Applicant claims hardware processor “determines whether the subject person is healthy before generating the model information by evaluating the measurements of the vital value” and “determines whether the subject person is healthy by obtaining a correlation value of a circadian rhythm based on the measurements of the vital value measured during the learning period and determining whether the correlation value is within a permissible range”.  However, the specification does not specifically describe how “healthy” is determined. The Applicant dies cite in Par. 0033 “Then, when the state in which the obtained correlation value is within a permissible range (for example, within ±0.2) continues for a predetermined number of days or more, it is determined that the subject person is healthy.”  At best, it is understood that the correlation value is within 0.2 for some amount of days, however, “healthy” is still not defined since it is unclear what some number of days means. 
As noted in the MPEP, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. Further clarification is needed. 

Claim Rejections - 35 USC § 101
3. 	Claim 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 8, 9, and 16 recite a system/method for determining a health conditions that comprises measuring a vital value of a person, generate a model based on these vital clause and circadian rhythm over a period of days, then compare current values to the model to determine if there is a disturbance, and finally alert someone if there is a disturbance. The corresponding depending claims 2-7 disclose similar methods which require only mental processes, a measurement device, a notifier, or generic computer components such as a hardware processor.
The limitation of determining health conditions of a subject, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “measurement device”, “notifier”, “storage device”, or a “hardware processor” nothing in the claimed elements precludes the step from practically being performed in the mind. For example, but for the “hardware processor” language, comparing the vital values of a subject to a model value and then determining if there has been a disturbance could be accomplished by the mind or by pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of using a measurement device to measure the vital value of a subject and a hardware processor to generate a model of the data. The measurement device and the hardware processor are recited at a high-level of generality such that it amounts no more than any structure that can measure vital values of a subject or anything that can generate a model of data. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a hardware processor to create a model of data amounts to no more than merely instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Also, the additional element of the “measurement device” is a well-understood, routine, conventional activity that is widely prevalent or common use in the relevant industry. The use of sensors to measure vital values of a subject is well known in the art as disclosed by the following references: US 20130002435 A1 discloses in Par 0033 the use of sensors to measure body temperature, US 20180326173 A1 Par. 0231 discloses the use of sensors to measure respiration rate, and US 20160206244 A1 Par. 0035 discloses using sensors to measure blood pressure. The claims are not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utter (US 20130002435 A1).
In regards to claim 9, Utter discloses a non-transitory recording medium that stores a computer-readable program (Abstract discloses a processor medium that helps determine sleep management) that causes a computer to function as:
a hardware processor that receives measurements of a vital value of a subject person measured by a measurement device (Applicant’s specification discloses these vital values can be temperature; Par. 0033 of Utter discloses there are sensors; i.e. a measurement device, that can measure body temperature); 
generates model information indicating daily circadian rhythm of a subject person from the measurements of the vital value measured by a measurement device acquired during a learning period of one day or more, whereby the model information is based on historical values specific to the individual subject person (Fig 15 and Par. 0093 discloses a profile generator, 1510, that gathers sleep information, such as circadian rhythm, over time in order to generate sleep profiles, specific to the user, i.e. model information),
stores the model information in a storage device (Par. 0036 discloses storing data in a storage device); 
conducts a comparison, after generation of the model information, of a current measurement of a vital value measured by the measurement device with the model information; and determines the presence of a disturbance occurrence in the circadian rhythm of the subject person based on a result of the comparison result and causes a notifier to provide a notification of the disturbance (Par. 0093 further discloses a current sleep of the user can then be compared to a target score, wherein this target score is determined from the generated sleep profiles noted above. Par. 0097 discloses sending an alert).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 1-3, 6, and 8, 10-13 and 16 is/are rejected under 35 U.S.C. 103 as being obvious over Utter (US 20130002435 A1) in view of Bandyopadhyay (US 20170055898 A1).
In regards to claim 1, Utter discloses a health condition determination system (Par. 0033 and 0044 discloses this device can monitor for health/medical conditions including heart rate) comprising: 
a measurement device that measures a vital value of a subject person (Applicant’s specification discloses these vital values can be heart rate; Par. 0033 and 0044 of Utter discloses there are sensors, i.e. a measurement device, that can measure heart rate); 
a storage device (Par. 0030 discloses a storage means); 
a notifier (Par. 0092 discloses an alert/notifier feature); 
and a hardware processor (Par. 0079 discloses the use of a processor) configured to 
receive measurements of the vital value of the subject person from the measurement device (Par. 0093 discloses gathering the vital values measured), generate model information indicating daily circadian rhythm of the subject person from the measurements of the vital value acquired during a learning period of one day or more, whereby the model information is based on historical values specific to the individual subject person  (Fig 15 and Par. 0093 discloses a profile generator, 1510, that gathers sleep information, such as circadian rhythm, over time in order to generate sleep profiles, specific to the user, i.e. model information), 
store the model information in the storage device (Par. 0036 discloses data can be stored in a storage device), conduct a comparison, after generation of the model information, of a current measurement of the vital value measured by the measurement device with the model information (Par. 0093 further discloses a current sleep of the user can then be compared to a target score, wherein this target score is determined from the generated sleep profiles noted above),
determine the presence of a disturbance occurrence in the circadian rhythm of the subject person based on a result of the comparison, and cause the notifier to provide a notification of the disturbance occurrence (Par. 0097 discloses sending an alert if there is a disturbance/deficiency). 
	Utter discloses the vital value is heart rate but does not explicitly disclose wherein the vital value measured is related to an autonomic nerve (though heart rate is related to autonomic function). However, in the same field of endeavor, Bandyopadhyay explicitly discloses methods and systems for gathering and monitoring data related to sleep stages/events wherein this data can comprise sensed information of the autonomic nervous system (Par. 0081 heart rate and  HRV information integrates sympathetic and parasympathetic activity of the autonomic nervous system) since activity of the autonomic nervous system activity varies across sleep stages and therefore can be an effective indicator of sleep-wake physiology. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Utter and modified them by having the vital value measured is related to an autonomic nerve, as taught and suggested by Bandyopadhyay, since activity of the autonomic nervous system activity varies across sleep stages and therefore can be an effective indicator of sleep-wake physiology.
In regards to claim 2, the combined teachings of Utter and Bandyopadhyay as applied to claim 1 discloses the health condition determination system according to claim 1, wherein the hardware processor compares the vital value measured by the measurement device at each predetermined timing with data of the model information at a time corresponding to the predetermined timing, and determines the presence of a disturbance occurrence in the circadian rhythm of the subject person based on the difference value (Par. 0102 of Utter discloses that circadian rhythm can be determined at different times (see fig 17) and Par. 0093 of Utter discloses taking the sleep patterns that were derived and comparing them to other sleep patterns; i.e. models, and then sending an alert if there is a disturbance/deficiency. Further, Utter is disclosing comparing the same time point in the derived cycle and a model cycle to determine an irregularity, such as within the scope of the disclosed “irregular sleep schedule”, which would encompass a time point in which a patient falls asleep and then wakes up differs in the model and the derived data, such a comparison at the same time period would indicate an irregularity since they don’t match up) 
	In regards to claim 3, the combined teachings of Utter and Bandyopadhyay as applied to claim 1 discloses the health condition determination system according to claim 1, wherein the hardware processor compares a daily vital value measured by the measurement device with the model information to calculate a deviation amount from the model information per day, and determines the presence of a disturbance occurrence in the circadian rhythm of the subject person based on the deviation amount (Par. 0102-0103 of Utter discloses scores are given based on these vital value measurements and circadian rhythm measurements and Par. 0103 of Utter discloses that the system can say how far off these scores are from the target score, or model score). 
	In regards to claim 6, the combined teachings of Utter and Bandyopadhyay as applied to claim 1 discloses the health condition determination system according to claim 1, wherein the hardware processor compares the vital value measured by the measurement device with vital value sample information indicating a specific symptom at the terminal period acquired in advance, and determines the presence of the specific symptom occurring in the subject person (Par. 0093 and 0097 of Utter discloses taking the sleep patterns that were derived from the vital values and comparing them to other sleep patterns; i.e. models, and then sending an alert if there is a disturbance/deficiency. Par. 0097 of Utter also discloses the claimed symptom aspect by suggesting to the user that the reasoning for the sleep disturbance).  
	In regards to claim 10, the combined teachings of Utter and Bandyopadhyay as applied to claim 1 discloses the health condition determination system according to claim 1, wherein the model information further indicates an active time of the subject person (Par. 0076 of Utter discloses that user activity is measured). 
	In regards to claim 11, the combined teachings of Utter and Bandyopadhyay as applied to claim 1 discloses the health condition determination system according to claim 1, wherein, based on the disturbance occurrence in the circadian rhythm, the hardware processor determines whether a health condition of the subject person is normal or abnormal (Par. 0093 and 0097 of Utter discloses taking the sleep patterns that were derived and comparing them to other sleep patterns; i.e. models, and then sending an alert if there is a disturbance/deficiency). 
	In regards to claim 12, the combined teachings of Utter and Bandyopadhyay as applied to claim 1 discloses the health condition determination system according to claim 1, wherein, based on the disturbance occurrence in the circadian rhythm, the hardware processor determines whether the subject person is in a depressed state (Par. 0093 and 0097 of Utter discloses taking the sleep patterns that were derived and comparing them to other sleep patterns; i.e. models, and then sending an alert if there is a disturbance/deficiency. Par. 0034 of Utter discloses that the data can be used to determine if a person is depressed). 
	In regards to claim 13, the combined teachings of Utter and Bandyopadhyay as applied to claim 1 discloses the health condition determination system according to claim 1, wherein, based on the disturbance occurrence in the circadian rhythm, the hardware processor determines whether the subject person is in a terminal period (Par. 0093 and 0097  of Utter discloses taking the sleep patterns that were derived and comparing them to other sleep patterns; i.e. models, and then sending an alert if there is a disturbance/deficiency. Par. 0034 of Utter discloses that the data can be used to determine if a person is sick, declining, or any other form of health, i.e. terminal).
In regards to claim 8, Utter discloses a health condition determination method (Par. 0033 discloses this device can monitor for health/medical conditions) comprising:
	receiving by a hardware processor measurements of a vital value of a subject person measured by a measurement device person (Applicant’s specification discloses these vital values can be temperature; Par. 0033 of Utter discloses there are sensors, i.e. a measurement device, that can measure body temperature);
	generating by the hardware processor model information indicating daily circadian rhythm of a subject person from the measurement of the vital value acquired during a learning period of one day or more (Applicant’s specification discloses these vital values can be temperature; Par. 0033 of Utter discloses there are sensors; i.e. a measurement device, that can measure body temperature); 
	storing by the hardware processor executing the program the model information in a storage device (Par. 0036 discloses storing data in a storage device);
and conducting by the hardware processor a comparison, after generation of the model, of a current measurement of the vital value measured by the measurement device with the model information, determining the presence of a disturbance occurrence in the circadian rhythm of the subject person based on a result of the comparison and causing a notifier to provide a notification of the disturbance occurrence (Par. 0093 of Utter discloses a profile generator, 1510, that gathers sleep information from a user over the period of different times/sleeps and creates sleep profiles 1509 that are specific to the user. Par 0093 then goes on to disclose that current/ongoing sleep of the user can be compared to a target score in order to determine if there is a disturbance/discrepancy (see also par 0097), wherein this target score is generated from the sleep profiled created).
Utter does not disclose wherein the vital value measured is related to an autonomic nerve. However, in the same field of endeavor, Bandyopadhyay discloses methods and systems for gathering and monitoring data related to sleep stages/events wherein this data can comprise sensed information of the autonomic nervous system (Par. 0081) since activity of the autonomic nervous system activity varies across sleep stages and therefore can be an effective indicator of sleep-wake physiology. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Utter and modified them by having the vital value measured is related to an autonomic nerve, as taught and suggested by Bandyopadhyay, since activity of the autonomic nervous system activity varies across sleep stages and therefore can be an effective indicator of sleep-wake physiology.
In regards to claim 16, Utter discloses a health condition determination system  (Par. 0033 and 0044 discloses this device can monitor for health/medical conditions including heart rate) comprising: 
a measurement device that measures a vital value of a subject person (Applicant’s specification discloses these vital values can be heart rate; Par. 0033 and 0044 of Utter discloses there are sensors, i.e. a measurement device, that can measure heart rate);; 
a vital value storage device (Par. 0030 discloses a storage means); 
a model information storage device (Par. 0030 discloses a storage means); 
a notifier (Par. 0092 discloses an alert/notifier feature); 
and a hardware processor (Par. 0079 discloses the use of a processor), wherein the hardware processor acquires vital values measured over multiple days by the measurement device and stores the acquired vital values in the vital value storage device, {00732590 16obtains a correlation value of a circadian rhythm every two days of the vital values stored in the vital value storage device (Par. 0065 discloses aggregating and analyzing data over a period of time or multiple periods of time as desired, i.e. it is capable of aggregating/analyzing the data every two days if desired) , and, when a state in which a fluctuation in the correlation value is within a permissible range continues for a period of a predetermined number of days or more, stores an average value of the vital values in the period as model information of a health condition in the model information storage device, conducts, after generation of the model information, a comparison of a vital value measured every predetermined timing by the measurement device with the model information at a time corresponding to the predetermined timing, and determines whether a disturbance in the circadian rhythm of the subject person has occurred based on a comparison result, and causes the notifier to provide a notification of an abnormality when the hardware processor determines that the disturbance in the circadian rhythm has occurred (Par. 0093 of Utter discloses a profile generator, 1510, that gathers sleep information from a user over the period of different times/sleeps and creates sleep profiles 1509 that are specific to the user. Par 0093 then goes on to disclose that current/ongoing sleep of the user can be compared to a target score in order to determine if there is a disturbance/discrepancy (see also par 0097), wherein this target score is generated from the sleep profiled created.)

6.	Claims 4, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utter and Bandyopadhyay in view of Ewers (US 20180326173 A1).
	In regards to claim 4, the combined teachings of Utter and Bandyopadhyay as applied to claim 1 discloses the health condition determination system according to claim 1, wherein the measurement device measures at least two types of vital values (Applicant’s specification discloses that respiration rate is another vital value and Par. 0094 of Utter discloses that respiration rate is measured and circadian rhythm can be determined from the sensed data that also includes this respiration rate) and notifies of an index value indicating a degree of decline in a vital function based on the correlation value (Par. 0101 discloses sending the user a degree/percentage of the target score that they received, thus it shows a degree of the decline in the vital function) . Utter does not disclose correlating vital signs such as respiration and temperature. 
	However, in the same field of endeavor, Ewers does disclose measuring vital values such as temperature and respiration rate and then correlating these values to determine sleep patterns (Par. 0231) for the purpose of better analyzing sleep patterns and monitoring for disturbances. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Utter and Bandyopadhyay and modified them by having the device correlate vital values to determine sleep patterns, as taught and suggested by Ewers, for the purpose of better analyzing sleep patterns and monitoring for disturbances.
 In regards to claim 14, Utter, Bandyopadhyay, and Ewer as applied to claim 4 discloses the health condition determination system according to claim 4, wherein the at least two types of vital values are selected from the list of vital values consisting of respiration, heart rate/pulse rate, blood pressure, body temperature, and SpO2 (Par. 0035 of Utter discloses pulse and temperature are measured). 
	In regards to claim 15, the combined teachings of Utter, Bandyopadhyay, and Ewers as applied to claim 4 discloses the health condition determination system according to claim 4, wherein the correlation information is between respiration and heart rate/pulse rate, between respiration and body temperature, and between body temperature and SpO2 (Par. 0057 of Utter discloses all of these vitals are measured and therefore the system would be capable of comparing them). 
7.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utter, Bandyopadhyay, and Ewers as applied to claim 4 and in view of Rogers (US 20160206244 A1).
	The combined teachings of Utter, Bandyopadhyay, and Ewers as applied to claim 4 above discloses the health condition determination system according to claim 4, wherein the two vital values are correlated (see claim 4 rejection). However, the combined teachings of Utter and Ewers does not disclose the hardware processor calculates an average value of correlation values generated from each of two-types of vital values in a plurality of different combinations, and notifies that the average value is equal to or less than a threshold if the average value is equal to or less than the threshold. 
	However, in the same field of endeavor, Rogers does disclose monitoring a data trend over time (Par. 0053. Also, while the art does not specifically say “average”, it is implied with the term trend) since every person is different and that would provide a benefit in customizing the analysis to each particular patient. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Utter, Bandyopadhyay, and Ewers and modified them by having using an average value over time, as taught ad suggested by Rogers, since every person is different and that would provide a benefit in customizing the analysis to each particular patient.
8.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utter and Bandyopadhyay as applied to claim 6 and in view of De Brouwer (US 20200286600 A1).
	The combined teachings of Utter and Bandyopadhyay discloses the health condition determination system according to claim 6, except for wherein the hardware processor calculates a value for defining the occurrence status of the specific symptom from the vital value measured by the measurement device, and determined that the terminal period of the subject person is entered based on the calculated value.
	However, in the same field of endeavor, De Brouwer does disclose wherein the hardware processor calculates a value for defining the occurrence rate of the specific symptom from the vital value measured by the measurement device, and estimates the number of days until death of the subject person based on the calculated value (Applicant’s specification states [0066] that the estimated amount of time until death is based on symptoms such as respiration rate, abnormal temperature, abnormal blood pressure, etc. Par. 0281 of De Brouwer discloses that mortality of a person can be determined based on the medical record 2200 which includes biometric information such as respiration rate, temperature, and blood pressure (see Par. 0315)) for the purpose of alerting a health care provider or the user of their state. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Utter and Bandyopadhyay and modified them by having the device determine the amount of days until death of a subject based on specific symptoms, as taught and suggested by De Brouwer, for the purpose of alerting a health care provider or the user of their state.
9.	Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utter and Bandyopadhyay in view of Fonseca (US 20170360308 A1).
In regards to claim 17 and 18, the combined teachings of Utter and Bandyopadhyay disclose the health condition determination system according to claim 1, except for wherein the hardware processor during the learning period determines whether the subject person is healthy before generating the model information by evaluating the measurements of the vital value by obtaining a correlation value of a circadian rhythm based on the measurements of the vital value measured during the learning period and determining whether the correlation value is within a permissible range. 
However, in the same field of endeavor, Fonseca discloses a method for evaluating sleep stages of the user (Abstract) wherein the users sleep is compared to a threshold that is made up of healthy sleep data from the user (Par. 0040) for the purpose of better analyzing the users sleep and gauging if it is or is not within the healthy/normal range. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Utter and Bandyopadhyay and modified them by having the threshold/model information based on a healthy state of the user, as taught and suggested by Fonseca, for the purpose of better analyzing the users sleep and gauging if it is or is not within the healthy/normal range.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792      


/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        29 August 2022